Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 18-34 are allowed.  
Claim 18 is allowed since none of the prior art, alone or in combination, teaches or suggests a touch sensing apparatus, comprising:
a touch surface,
a plurality of emitters arranged around a periphery of the touch surface, the plurality of emitters configured to emit beams of light such that one or more objects touching the touch surface cause an attenuation of the light;
a plurality of detectors arranged around the periphery of the touch surface, the plurality of detectors configured to receive light from the plurality of emitters on a plurality of light paths, wherein each detector in the plurality of detectors is arranged to receive light from more than one emitter in the plurality of emitters; and
a hardware processor configured to:
determine, based on output signals generated by the plurality of detectors, a light energy value for each light path of the plurality of light paths;
generate a transmission value for each light path of the plurality of light paths based on the light energy value; and
determine for each object from at least some of the generated transmission values:
a position of the object on the touch surface, 
an attenuation value of the object corresponding to the attenuation of the light resulting from the object touching the touch surface, and
an object type of the object in dependence on the attenuation value of the object and attenuation value(s) of other objects on the touch surface.  
Claim 34 is allowed for similar reasons as claim 18.  
Claims 19-33 are allowed for being dependent upon aforementioned independent claim 18.  
The closest prior art by Van De Wijdeven et al. (US 2009/0135162 A1) discloses a touch sensing apparatus, comprising:  a touch surface, a plurality of emitters arranged around a periphery of the touch surface, the plurality of emitters configured to emit beams of light such that one or more objects touching the touch surface cause an attenuation of the light; a plurality of detectors arranged around the periphery of the touch surface, the plurality of detectors configured to receive light from the plurality of emitters on a plurality of light paths, wherein each detector in the plurality of detectors is arranged to receive light from more than one emitter in the plurality of emitters; and a hardware processor configured to:  determine, based on output signals generated by the plurality of detectors, a light energy value for each light path of the plurality of light paths; generate a transmission value for each light path of the plurality of light paths based on the light energy value; and determine for each object from at least some of the generated transmission values: a position of the object on the touch surface, an attenuation value of the object corresponding to the attenuation of the light resulting from the object touching the touch surface, and an object type of the object in dependence on the attenuation value of the object.  
Van De Wijdeven fails to disclose determining an object type in dependence on the attenuation value of the object and attenuation value(s) of other objects on the touch surface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624